—Judgment, Supreme Court, New York County, rendered December 9, 1976, convicting defendant on his plea of guilty of grand larceny, third degree, and imposing sentence of IV2 to 3 years’ imprisonment, unanimously modified, on the law, on consent, to reduce the sentence to time served, and otherwise the judgment is affirmed. The consented to modification is designed to implement the promise of the court and the *704obvious intention of all parties at the time of sentence. Concur—Silverman, J. P., Fein, Markewich and Sandler, JJ.